Citation Nr: 0906397	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
postoperative residuals, right herniorrhaphy and hydrocele 
repair.

2.  Entitlement to service connection for erectile 
dysfunction and special monthly compensation due to loss of 
use of a creative organ.

3.  Entitlement to service connection for asbestos-related 
lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to 
July 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied entitlement to an evaluation in 
excess of 0 percent for postoperative residuals, right 
herniorrhaphy and hydrocele repair, service connection for 
erectile dysfunction, and service connection for asbestos-
related lung condition.  In June 2008, the Veteran testified 
before the undersigned Acting Veterans Law Judge at a Board 
hearing at the RO.  A transcript of the hearing is of record.

Additional records were received from the Social Security 
Administration (SSA) that are not shown as reviewed by the 
Agency of Original Jurisdiction.  A remand, pursuant to 
38 C.F.R. § 20.1304 is not necessary, however, as the 
evidence is not relevant to the claims on appeal.


FINDINGS OF FACT

1.  The postoperative residuals of right herniorrhaphy and 
hydrocele repair are manifested by a scar with complaints of 
pain.

2.  The preponderance of the evidence shows no relationship 
between any erectile dysfunction diagnosis and loss of use of 
creative organ and service or the service-connected 
postoperative residuals of right herniorrhaphy and hydrocele 
repair.

3.  The preponderance of the evidence shows no asbestos-
related lung disorder.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent 
evaluation, but no higher, for the service-connected 
residuals of a right herniorraphy and hydrocele repair have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338; 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).

2.  The criteria for service connection for erectile 
dysfunction and loss of use of creative organ are not met. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310(a) (2008).

3.  The criteria for service connection for an asbestos-
related lung disability are not met. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2006 and July 2006.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying some the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his possession that 
pertains to the claims.  

While the notice letters included the general criteria for 
submitting evidence that the postoperative residuals of right 
herniorrhaphy and hydrocele repair were worse, the general 
procedure for assigning disability ratings, and the impact 
the disability had on the Veteran's employment, the letters 
did not notify the Veteran of the rating criteria or that the 
Veteran should submit evidence of how his service-connected 
disability affects his daily life.  A letter was sent in 
April 2008 addressing all of the criteria for substantiating 
an increased rating claim, however, the claim was not 
subsequently readjudicated.  Thus, VA's duty to notify has 
not been satisfied with respect to VA's duty to notify the 
Veteran of the information and evidence necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The Board finds, however, that these notice errors did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 48.  
Specifically, the Veteran, through his representative, 
submitted argument in February 2008 that identified all the 
relevant diagnostic criteria for substantiating the increased 
rating claim for postoperative residuals of right 
herniorrhaphy and hydrocele repair.  The Veteran also 
submitted testimony regarding how his disability affects his 
daily life.  These actions by the Veteran and his 
representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process regarding both the rating criteria for 
postoperative residuals of right herniorrhaphy and hydrocele 
repair and the effect of the disability on the Veteran's 
daily life.  The representative is presumed to have basic 
knowledge of the applicable criteria for the Veteran's claim 
and to have communicated this information to the claimant. 
See Overton v. Nicholson, 20 Vet. App. 427, 438- 439 (2006).  
As both actual knowledge of the Veteran's procedural rights 
and the evidence necessary to substantiate the claim have 
been demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the Veteran will result from proceeding 
with adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.   

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased rating

The RO granted service connection for postoperative residuals 
of hernia repair in July 1993 assigning a 0 percent rating, 
effective March 29, 1993.  This rating was confirmed in 
February 1998, November 2001, and July 2005.

The Veteran seeks a rating higher than 0 percent.  He 
testified during his June 2008 Board hearing that he has pain 
and swelling associated with the postoperative residuals of 
herniorrhaphy and hydrocele repair and that after urination 
leakage continues.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the Veteran, 
as well as the entire history of the Veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran is currently assigned a noncompensable disability 
evaluation for postoperative residuals of right herniorrhaphy 
and hydrocele repair under Diagnostic Code 7338 [inguinal 
hernia].  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  The 
provisions of 38 C.F.R. § 4.31 also indicate that a zero 
percent evaluation will be assigned when the symptomatology 
required for a compensable rating is not shown. See 38 C.F.R. 
§ 4.31.

A 10 percent rating is for assignment under Diagnostic Code 
7338 where there is postoperative recurrence of the hernia 
that is easily reducible and well supported by truss or belt.  

A February 2007 VA examination report shows complaints of 
aching discomfort occasionally in his right hemiscrotum at 
the site of the previous hernia hydrocele repair.  This was 
done in 1980 just prior to his discharge from the service.  
On physical examination, the Veteran walked slightly stooped 
forward.  Examination of the genitalia revealed a curvilinear 
incision paralleling the right groin and extending to the 
face of the scrotum anteriorly.  This incision was well-
healed and was not depressed or attached to the underlying 
tissue.  The right scrotal contents were somewhat contracted 
but the testes was in position and normal to palpation, as 
was the left testes.  The diagnosis was status postoperative 
repair of right inguinal hernia hydrocele.

The medical evidence shows that there is no recurrence of the 
hernia; so a rating higher than 0 percent does not apply 
under Diagnostic Code 7338.  The medical evidence shows, 
however, that the Veteran can be rated by analogy for a 
tender, painful scar associated with the hernia hydrocele 
surgery.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Under Diagnostic Code 7804, a superficial scar, which is 
painful on examination, is rated as 10 percent disabling. 38 
C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran had a scar 
and complaints of pain associated with the residuals of 
hernia hydrocele surgery.  A previous January 2005 VA 
examination report also had shown a well-healed surgical scar 
in the right groin area with complaints of tenderness to 
pressure over this area.  Resolving all doubt in the 
Veteran's favor, the Veteran's postoperative residuals of 
herniorrhaphy and hydrocele can be rated by analogy under 
Diagnostic Code 7804 for a tender painful scar.  See 
38 C.F.R. §§ 3.102, 4.20, 4.27.

Diagnostic Code 7804 is deemed by the Board to be the most 
appropriate, primarily because it pertains to the type of 
impairment the Veteran suffers as a result of his 
postoperative residuals of herniorrhaphy and hydrocele 
repair.  

The level of impairment associated with the postoperative 
residuals of herniorrhaphy and hydrocele repair has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 10 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

A 10 percent evaluation, but no higher, is warranted for 
postoperative residuals of herniorrhaphy and hydrocele.  To 
the extent that any further increase is denied, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile dysfunction and special monthly compensation for 
loss of use of creative organ

The Veteran testified that he had loss of use of his creative 
organ and sterility as a result of radiation exposure in 
service.  He did not specifically indicate any erectile 
dysfunction.

VA regulations provide service connection for specific 
diseases for radiation-exposed veterans as a result of onsite 
participation in a radiation-risk activity. 38 C.F.R. § 
3.309(d).  "Radiation-risk activity" is defined to mean: 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who were in the occupation forces of 
Hiroshima or Nagasaki during the period August 6, 1945 to 
July 1, 1946.  See 38 C.F.R. § 3.309(d)(3)(iv)-(vii).

The personnel records show the Veteran did not serve during 
World War II.  He served as a Naval Aviation Machinist Mate 
from 1976 to 1980.  Thus, even though the Veteran contends 
radiation exposure, this is not evident by his service 
personnel records.  The service treatment records show 
surgery for the right hernia and hydrocele repair but do not 
indicate any erectile dysfunction or loss of use of the 
creative organ.  

Post-service treatment records also are negative for any 
findings of erectile dysfunction or loss of use of creative 
organ.  A February 2007 VA examination report shows the 
Veteran reported he had not been able to have children and 
did not know why.  The examiner determined that the Veteran's 
right inguinal hernia and hydrocelectomy appeared well-healed 
and both testes appeared normal.  The examiner further found 
that even if the Veteran had had an orchiectomy done on one 
side, if it were a question of procreation alone, he should 
have adequate procreative abilities with one testis.  The 
examiner determined that the hernia hydrocele repair did not 
have anything to do with his lack of offspring.  

The record shows no in-service exposure to radiation or 
findings of erectile dysfunction or loss of use of creative 
organ in service.  None of the post-service records show any 
relationship between any present inability to have children 
and service or the service-connected postoperative residuals 
of right herniorrhaphy and hydrocele repair.  Although the 
Veteran has argued that his current erectile dysfunction and 
loss of use of creative organ is related to service, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
that there is no relation between any present erectile 
dysfunction and loss of use of creative organ and service or 
the service-connected postoperative residuals of 
herniorrhaphy and hydrocele repair.

The preponderance of the evidence is against the service 
connection claim for erectile dysfunction and loss of use of 
creative organ; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Asbestos-related lung condition

The Veteran testified that he was exposed to asbestos in 
service as an aircraft mechanic, which caused his present 
lung condition.  Personnel records show that the Veteran 
served as a Naval Aviation Machinist Mate on Attack Squadron 
Ninety-Four.

Despite asbestos exposure during service, the evidence in 
this case does not show that the Veteran has ever suffered 
from a lung condition associated with asbestos exposure.

The service treatment records show complaints of coughing in 
July 1976.  The assessment was upper respiratory infection.  
The remaining service treatment records are negative.

After service, a March 1990 private chest x-ray report was 
negative.  The lungs were well-expanded with normal markings 
and vessels without infiltrate or abnormality and appeared 
clear.  There was no effusion or pneumothorax seen.

A November 1999 VA medical record shows complaints of 
productive cough of green sputum and nasal congestion times 
one week.  On physical examination, the chest was clear to 
auscultation, bilaterally with no wheezing or cervical 
lymphadenoapthy.  The impression was upper respiratory 
infection.

A February 2007 VA examination report shows the Veteran 
complained of increasing difficulty with his breathing.  It 
seemed he could barely take a deep breath and had some 
coughing episodes, which occurred in paroxysms and left him 
breathless for moments following the paroxysm.  He stated 
that he could walk approximately three blocks on normal 
ground before he had to stop and rest and was increasingly 
concerned about his breathing.  On physical examination, he 
did not seem breathless and there was no obvious wheezing as 
he walked the hallway.  The chest was symmetrical in 
expansion but he could only take a very shallow breath and 
did not seem to have any significant lung volume.  Even 
though his breath was shallow, the examiner did not hear any 
rails or rhonchi.  The diagnosis was chronic obstructive 
pulmonary disease and the examiner determined that the 
Veteran had a significant restrictive defect.  A May 2007 VA 
addendum to this report noted that the results of the chest 
x-ray and diffusion capacity of carbon monoxide (DLCO) test 
were available and after reviewing those findings it was the 
examiner's opinion that there was no evidence of asbestos 
lung disease.

Currently, the Veteran has provided no evidence showing the 
presence of a current asbestos-related lung condition.  
Additionally, other than an isolated upper respiratory 
infection in 1999, there is no evidence of continuity of 
symptomatology of a lung condition from service or during the 
27 years before a diagnosis of chronic obstructive pulmonary 
disease was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

In sum, the medical evidence of record has never shown a 
diagnosis of any asbestos-related lung condition. A claim for 
service connection requires medical evidence showing that the 
Veteran currently has the claimed disability.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997.  With respect to the 
diagnosis of chronic obstructive pulmonary disease, the 
medical evidence shows no relationship between this and any 
event in service 27 years prior.  

Although the Veteran has argued that he has a current lung 
condition related to asbestos exposure in service, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
that there is no present asbestos-related lung condition.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).   

Thus, the preponderance of the evidence is against a finding 
service connection for an asbestos-related lung condition, 
and the claim must be denied.


ORDER

Entitlement to an evaluation of 10 percent, but no higher, 
for postoperative residuals, right herniorrhaphy and 
hydrocele repair is granted, subject to the rules and payment 
of monetary benefits.

Entitlement to service connection for erectile dysfunction 
and special monthly compensation due to loss of use of a 
creative organ is denied.

Entitlement to service connection for asbestos-related lung 
condition is denied.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


